Exhibit SETTLEMENT AGREEMENT AND RELEASE This Settlement Agreement and Mutual Release (the “Agreement”) is effective as of the latest date executed below, and is by and between Plaintiff, STEVEN D. CRAIG, an individual, the authorized representative on behalf of the ESTATE OF COLLETTE CRATER-CRAIG (“CRAIGS”), and Defendant, GOLDEN PHOENIX MINERALS, INC. (hereinafter “GOLDEN PHOENIX”) (collectively the “Parties”). PRELIMINARY STATEMENTS On August 30, 2006, STEVEN D. CRAIG filed a Complaint in Washoe County as Case No. CV06 02103, against GOLDEN PHOENIX, stating claims for “Specific Performance of Stock Option Agreements, Money Lent Against Defendant Golden Phoenix Minerals, Inc., and Interest Accrued On Money Due and Owing To Plaintiff And Against GOLDEN PHOENIX.” A dispute arose among the Parties regarding GOLDEN PHOENIX’s payment of deferred or “back” salaries, and interest thereon, related stock options in the amount of 984,300 shares of stock at 15 cents per share, which were granted by GOLDEN PHOENIX to STEVEN D. CRAIG during May of 2000, for reimbursement of business expenses, and interest thereon, and the exercise of additional options in the amount of 340,000 shares of stock at 37 cents per share and options for 250,000 shares of stock at 15 cents per share issued in September of 2003 and February of 2005, respectively (hereinafter “Lawsuit”). COLLETTE CRATER-CRAIG was named in the Third-Party Complaint filed by GOLDEN PHOENIX which sought a declaration of rights regarding the payments of the deferred “back” salaries, business expenses, and interest thereon, and the options subject to the Lawsuit. STEVEN D. CRAIG and COLLETTE CRATER-CRAIG were married during the time STEVEN D. CRAIG was employed by GOLDEN PHOENIX. The marriage was terminated after any rights subject of the Lawsuit had accrued. On October 18, 2005, GOLDEN PHOENIX agreed to comply with court orders for equal dispersement of assets owed to STEVEN D. CRAIG and to provide STEVEN D. CRAIG with one half of the values owed to him and COLLETTE CRATER-CRAIG to be provided the balance of the funds.COLLETTE CRATER-CRAIG since became deceased on December 3, 2006. The Parties now desire to resolve the Lawsuit, and any and all other actual or potential claims that may or could have been brought between them (whether permissive or compulsory) (“Claims”), without the necessity for further litigation and expense by settling the Lawsuit and the Claims, whether known or unknown regardless of whether such claims were asserted in the Lawsuit, between them. AGREEMENT In consideration of the foregoing, the agreements, mutual covenants and conditions contained herein, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Parties agree as follows: Page 1 of 9 1. Incorporation of Recitals.Each of the preliminary statements is deemed to be true and correct, and the same are hereby incorporated by reference as if fully stated herein. 2. Consideration.As consideration for this Agreement and STEVEN D. CRAIG’s dismissal of the Lawsuit with prejudice, and the relinquishment of the Claims by both STEVEN D. CRAIG and the authorized representative on behalf of the ESTATE OF COLLETTE CRATER-CRAIG, the Parties have agreed as follows: a. GOLDEN PHOENIX shall, within twenty (20) trading days, not calendar days, following receipt at the notice address below of the Agreement executed by the CRAIGS, contact interested third parties to be identified (hereinafter “Third Parties”) who have indicated to GOLDEN PHOENIX that they are willing to purchase, at a twenty percent (20%) discount of the share price, the 984,300 shares subject to the options granted at fifteen (15) cents per share by GOLDEN PHOENIX to STEVEN D. CRAIG in May of 2000 for the reimbursement of “back salaries” and interest thereon. b. GOLDEN PHOENIX shall, within the same twenty (20) trading day period referenced in paragraph 2.a., make a good faith effort to obtain the agreement of Third Parties to purchase the subject shares at the share price determined as set forth in paragraph 2.d. Such agreement by Third Parties is a condition precedent to the covenants and releases set forth within this Agreement. c. If GOLDEN PHOENIX does not obtain the agreement of Third Parties within the twenty (20) day trading period to purchase the subject shares as set forth herein, the Parties may agree in writing to extend the period for a specified number of trading days or to a specific date. Each extension is subject to the provisions of this Agreement, unless otherwise provided in writing. d. The purchase price per share to the Third Parties of these stocks, both registered and unregistered, will be determined by calculating the mean average of the daily closing price of one (1) share of the stock for twenty (20) trading days, not calendar days, immediately preceding receipt by GOLDEN PHOENIX at the notice address below of the Agreement executed by the CRAIGS, and this mean average share price shall be further discounted twenty percent (20%). The purchase price per share for any extension that may be necessary will be determined consistent with this paragraph, however the valuation period for each extension shall be twenty (20) trading days immediately preceding the date the written extension is fully executed by both parties. e. After obtaining the agreement of Third Parties to purchase the subject shares at the purchase price set forth in paragraph 2.d., GOLDEN PHOENIX will establish an escrow account, mutually acceptable to the Parties and Third Parties, fifty percent (50%) of the total cost of which shall be borne by the CRAIGS and fifty percent (50%) by GOLDEN PHOENIX. GOLDEN PHOENIX will retire the balance, owed on that date, of the “back salaries,” not including interest, to the CRAIGS, as against the fifteen (15) cents per share exercise price of the subject options identified in paragraph 2.a., the resulting shares to be placed in the aforementioned escrow pending completion of the purchase by the Third Parties. Page 2 of 9 f. GOLDEN PHOENIX and the CRAIGS agree that all scheduled payments of the “back salaries” shall be suspended upon the execution of this Agreement and subsequent extensions, if necessary, pending the use of the balance owing, as against the exercise price of the options, described in paragraph 2.e., and these scheduled payments shall be terminated thereafter. Upon execution of this Agreement, GOLDEN PHOENIX will no longer make payments that have been deducted from the scheduled payments on behalf of STEVEN D. CRAIG for insurance premiums. All responsibility for continuing any such insurance shall be STEVEN D. CRAIG’s sole responsibility and he will not hold GOLDEN PHOENIX responsible for the cancellation of any such insurance. If GOLDEN PHOENIX does not obtain the agreement of Third Parties within ten (10) trading days after the termination of the immediately preceding time period prescribed by this Agreement, or subsequent extension, if necessary, and the “back salaries” have not been applied to the exercise price of the options, the scheduled payments of the “back salaries” shall resume beginning the sixth day of the month following said ten (10) trading day period. In no event after the initial suspension of the scheduled payments of the “back salaries” shall GOLDEN PHOENIX be responsible for or required to resume making payments of any insurance premiums on behalf of STEVEN D.
